JOHNSON Judge.
This is an appeal from judgment and sentence entered upon a jury verdict of guilty of fondling a female child under the age of 14 years.
The appellant raised, at the conclusion of the trial the question of venue and assigns the ruling of the trial court adverse to his contention, as error. We find no error. The evidence appears sufficient to have satisfied the trial court, and the jury, and it satisfied this court, as to proper venue.
Also raised was the question of a public trial not having been had because after the trial court had cleared the court room of all those except those allowed to remain under circumstances such as involved in this case, as provided by Section 801.231 Florida Statutes, F.S.A., a newspaper reporter was barred from entrance during the process of the taking of the child’s testimony. This specific act was not known to the court at the time and the news reporter apparently made no effort to acquaint the trial court with the fact he was being barred from entrance by the bailiff. The trial court had properly advised in open court who could remain, which included newspaper reporters. Therefore, this contention is untenable and no error committed.
Also, the appellant contends that reversible error was committed as a result of the conduct of the State’s Attorney about a previous record of the defendant. The conduct complained of, we admit, was probably somewhat unbecoming, but we fail to find that it was such as to prejudice the rights of the defendant or to affect the decision of the jurors.
Therefore, the judgment and sentence appealed from are affirmed.
WIGGINTON, C. J., and SPECTOR, J., concur.